—In an action for a judgment declaring the plaintiff to be one-half owner of a house located at 18 Ballard Lane, Stony Brook, New York, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Oshrin, J.), entered April 26, 1991, which, after a nonjury trial, is in favor of the defendant and against the plaintiff.
Ordered that the judgment is affirmed, with costs.
The plaintiff testified at the trial that he put up a majority of the money to jointly purchase the house located at 18 Ballard Lane, Stony Brook, with the defendant, and that the defendant signed an agreement to that effect. The defendant denied that the signature on the agreement was his, and denied that the plaintiff contributed any money whatsoever toward the purchase of the house. After a trial, the Supreme Court credited the defendant’s testimony, found that the defendant had not signed the agreement, and had purchased the house with his own money. Thus, the court found the defendant to be the sole owner of the house. We find no reason to disturb this judgment.
Issues of credibility, and the weight to be accorded the evidence, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses. Its determination is to be accorded great weight on appeal, and should not be disturbed unless clearly unsupported by the record (see, Matter of Anthony H., 185 AD2d 344; Matter of Murdock v Murdock, 183 AD2d 769; Kincade v Kincade, 178 AD2d 510). Here, we find that the Supreme Court’s determination is supported by a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129, 134). Bracken, J. P., Balletta, Copertino and Santucci, JJ., concur.